



Exhibit 10.29


THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
This Third Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”), dated as of May 19, 2017 among FCSTONE MERCHANT SERVICES, LLC, a
Delaware limited liability company (the “Borrower”), INTL FCSTONE INC., a
Delaware corporation (the “Guarantor”), the financial institutions party hereto,
as Lenders, and BANK OF MONTREAL, a Canadian chartered bank acting through its
Chicago branch, as Administrative Agent for the Lenders (the “Administrative
Agent”).


PRELIMINARY STATEMENTS
A.     The Borrower, the Guarantor, the Lenders and the Administrative Agent
entered into an Amended and Restated Credit Agreement dated as of March 15,
2016, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
B.     The Borrower has requested that the Lenders make certain amendments to
the Credit Agreement, and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


SECTION 1.         AMENDMENT.
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended to incorporate the
changes reflected on Exhibit A hereto.


SECTION 2.         CONDITIONS.
2.1.     Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of all of the following conditions precedent:
(a).     Receipt by the Administrative Agent this Amendment duly executed by the
Borrower, the Guarantor, and the Lenders;
(b)     if requested by any Lender, receipt by the Administrative Agent of Notes
for such Lender duly executed by the Borrower dated the date hereof and
otherwise in compliance with the provisions of Section 1.8 of the Credit
Agreement;
(c)     receipt by the Administrative Agent of evidence satisfactory to it that
Borrower has received at least $30,000,000 in Holdings Subordinated Debt
together with a subordination agreement relating to the Holdings Subordinated
Debt duly executed by the Guarantor in form and substance acceptable to the
Administrative Agent;
(d)    receipt by the Administrative Agent of resolutions of the Borrower’s
Board of Directors (or similar governing body) authorizing the execution,
delivery and performance of this Amendment and the consummation of the
transactions contemplated hereby, together with specimen signatures of the
persons authorized to execute such documents on the behalf, all certified in
each instance by its Secretary or Assistant Secretary;





--------------------------------------------------------------------------------





(e)     receipt by the Administrative Agent of copies of the certificates of
good standing for the Borrower and the Guarantor (dated no earlier than 30 days
prior to the date hereof) from the office of the secretary of the state of its
incorporation or organization and of each state in which it is qualified to do
business as a foreign corporation or organization;
(f)     receipt by the Administrative Agent of financing statement, tax, and
judgment lien search results against the Property of the Borrower and the
Guarantor evidencing the absence of Liens on its Property except as permitted by
the Credit Agreement;
(g)     receipt by the Administrative Agent of the favorable written opinion of
counsel to the Borrower and the Guarantor, in form and substance satisfactory to
the Administrative Agent;
(h)     no material adverse change in the business, condition (financial or
otherwise), operations, performance, or Properties of the Borrower or the
Guarantor shall have occurred since September 30, 2016;
(i)     receipt by the Administrative Agent of an upfront fee, for the ratable
benefit of the Lenders, equal to .125% of the Commitments after giving effect to
this Amendment; and
(j)     receipt by the Administrative Agent of such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.
2.2.     Conditions Subsequent. Not later than 90 days after the effective date
of this Amendment, the Borrower shall permit the Administrative Agent and its
duly authorized representatives to conduct an audit on the Collateral in
accordance with Section 8.6 of the Credit Agreement.


SECTION 3. REPRESENTATIONS.
3.1.     In order to induce the Administrative Agent and the Lenders to execute
and deliver this Amendment, the Borrower and the Guarantor hereby represents to
the Administrative Agent and to the Lenders that as of the date hereof (a) the
representations and warranties set forth in Section 6 of the Credit Agreement
are and shall be and remain true and correct in all material respects (except to
the extent that such representations and warranties relate to an earlier date)
and (b) they are in compliance with the terms and conditions of the Credit
Agreement and no Default or Event of Default has occurred and is continuing
under the Credit Agreement or shall result after giving effect to this
Amendment.
3.2.     Since March 15, 2016, there has been no amendment, modification,
supplement or restatement to the organizational documents (e.g., charter,
certificate or articles of incorporation and by-laws, certificate or articles of
association and operating agreement, partnership agreement, or other similar
organizational documents) of the Borrower and the Guarantor, and such
organizational documents are in full force and effect as of the date hereof.
3.2.     The resolutions adopted by the Board of Director of the Guarantor by
unanimous written consent effective as of February 8, 2016 in connection with
the Credit Agreement has not been amended, modified, supplemented or revoked,
and such consent remains in full force and effect on the date hereof.


SECTION 4. NEW LENDER.
4.1.     Upon the effectiveness of this Amendment, HSBC Bank U.S.A., National
Association (the “New Lender”) (i) shall be deemed automatically to have become
a party to the Credit Agreement and have all the rights and obligations of a
“Lender” under the Credit Agreement as if it were an original signatory thereto
and (ii) agrees to be bound by the terms and conditions set forth in the Credit
Agreement as if it were an original signatory thereto.
4.2.     The New Lender hereby confirms that it has received a copy of the
Credit Agreement and the other Loan Documents and the exhibits related thereto,
together with copies of the documents which were





--------------------------------------------------------------------------------





required to be delivered under the Credit Agreement as a condition to the making
of the Loans and other extensions of credit thereunder. The New Lender
acknowledges and agrees that it has made and will continue to make,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
its own credit analysis and decisions relating to the Credit Agreement. The New
Lender further acknowledges and agrees that the Administrative Agent has not
made any representations or warranties about the credit worthiness of any Loan
Party or any of its Subsidiaries or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.
4.3.     The New Lender has delivered to the Administrative Agent a completed
Administrative Questionnaire.
4.4.     The New Lender has delivered to the Borrower and the Administrative
Agent (or is delivering to the Borrower and the Administrative Agent
concurrently herewith), as required, the tax forms referred to in Section 12.1
of the Credit Agreement.


SECTION 5. MISCELLANEOUS.
5.1.     Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement, as amended
by this Amendment.
5.2.     The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment, including the fees and
expenses of counsel for the Administrative Agent.
5.3.     The Guarantor hereby agrees and confirms that its guaranty set forth in
Section 11 of the Credit Agreement, and all obligations of the Guarantor
thereunder, remains in full force and effect.
5.4.     This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. Delivery
of a counterpart hereof by facsimile transmission or by e-mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of Illinois.


[SIGNATURE PAGE TO FOLLOW]





--------------------------------------------------------------------------------





This Amendment to Credit Agreement is entered into as of the date and year first
above written.
                        
"BORROWER"
FCSTONE MERCHANT SERVICES, LLC
By        /s/ William J. Dunaway
Name        William J. Dunaway
Title        Treasurer
By        /s/ Bruce Fields
Name        Bruce Fields
Title        Group Treasurer, INTL FCStone
Inc.                                        
"GUARANTOR"
INTL FCSTONE INC.
By        /s/ William J. Dunaway
Name        William J. Dunaway
Title        CFO
By        /s/ Bruce Fields
Name        Bruce Fields
Title        Group Treasurer
By        /s/ William J. Dunaway
Name        William J. Dunaway
Title        CFO







--------------------------------------------------------------------------------





Accepted and agreed to.
BANK OF MONTREAL, CHICAGO BRANCH, as Administrative Agent, L/C Issuer and a
Lender
 
By        /s/ Krupa Tantuwaya
Name        Krupa Tantuwaya
Title        Vice President
                        
COBANK, ACB, as a Lender
By        /s/ Deino Sather
Name        Deino Sather
Title        Regional Vice President
                        
THE HUNTINGTON NATIONAL BANK,
as a Lender
By        /s/ John Weathers
Name        John Weathers
Title        SVP, Portfolio Manager


HSBC BANK U.S.A. NATIONAL ASSOCIATION,
as a Lender
By        /s/ Sarah McClintock
Name        Sarah McClintock
Title        Senior Vice President






















[Signature Page to Third Amendment to Credit Agreement]









